Judge MARTIN (Robert M.)
dissenting.
It is undeniable that my learned colleagues of the majority are correct in their conclusion that the findings of the trial judge do not precisely comport with the technical niceties of. G.S. 122-58.7(i), as set out above in the majority’s opinion. It seems to me, however, that something . vastly more important than technical nicety and literal compliance with statutory language is at stake here. The affidavits of Dr. Johnstone clearly depict respondent as a mentally ill patient who, because of her delusional state and lack of family or friends to care for her, was unable to provide even minimal care for herself and could not be depended upon to perform even basic alimentary and hygienic functions without externally imposed supervision and regimen. The trial judge obviously based his finding that respondent was “imminently dangerous to self” upon these grounds. It does not seem correct to me to find that, because no sudden violent danger is threatened by respondent to herself, but rather, her death or injury is more likely to occur by slow degrees or by misadventure, she is not “imminently dangerous to herself.” We are presented with a fundamental conflict here between two legitimate state interests: (1) that of seeking to preserve the welfare of those citizens who are, for whatever reasons, no longer *221able to successfully pierce the clouds of mental darkness and responsibly care for themselves, and, (2) that principle, mandated by both our federal and North Carolina Constitutions, that no person should be deprived of liberty by the State save by due process of law, and then, only with the fullest panoply of procedural safeguards to reduce to the least extent possible any incidence of error prejudicial to individual liberty. I do not seek to erode the procedural safeguards and protections afforded by G.S. 122-58.7(i). However, it does seem to me that where competent and uncon-troverted evidence appears of record to support the trial judge’s findings in matters such as these, even though the findings be less than artfully worded, the courts should be loosed from the technical straitjacket of legal literalism, so as to be able to implement a decision that was made carefully and advisedly, and which is clearly in the best interests of the patient respondent. We have noted the opinion by Judge Britt (now Justice) in the case of In re Lee, 35 N.C. App. 655, 242 S.E. 2d 211 (1978) and find its rationale to be applicable to the present case. Here also, sufficient evidence was properly before the court to sustain the findings made. Accordingly, I cannot in conscience join the majority in their opinion and I respectfully dissent.